DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 6, 7, 8, 9, 10, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren et al. U.S. PGPUB No. 2017/0154756.

Regarding claim 1, Ren discloses an electro-optical system comprising: a first pre-limit aperture plate 156 comprising a first aperture configured to block 5peripheral charged-particles of a plurality of secondary charged-particle beams from a sample ([0109]); and a beam-limit aperture array 155 comprising a second aperture configured to trim the plurality of secondary charged-particle beams (“the first secondary beam-limit aperture plate 155 and the second secondary beam-limit aperture plate 156 are respectively placed at the optimal positions of the last crossovers of the secondary electron beams in the SSE mode and the BSE mode, and each can have one or more openings with different radial sizes for differently balancing the collection efficiency and the cross-talk level” [0109]).


Regarding claim 2, Ren discloses a charged-particle detector 140 including a plurality of detection elements (140_1, 140_2, and 140_3), wherein a detection element of the plurality of detection elements is associated with a corresponding trimmed beam of the plurality of secondary charged-particle beams (“The zoom lens 151, the projection lens 152 and the objective lens 131 together project the sample surface 7 onto the detection plane SP3, i.e. focus the secondary electron beams 102_1se.about.102_3se to form secondary-electron spots on the detection elements 140_1, 140_2 and 140_3 respectively” [0096]).

Regarding claim 4, Ren discloses that the first pre-limit aperture plate 151_12 is positioned upstream from the beam-limit aperture array 155 (see figure 10B).

Regarding claim 5, Ren discloses that the first pre-limit aperture plate 156 is positioned downstream from the beam limit aperture array 155.

	Regarding claim 6, Ren discloses a second pre-limit aperture plate (where the second pre-limit aperture plate may be considered whichever of aperture plates 151_12 and 156 is not the first pre-limit aperture plate).

Regarding claim 7, Ren discloses that the first pre-limit aperture plate 151_12 is positioned upstream from the beam-limit aperture array 155 and the second pre-limit aperture plate 156 is positioned downstream from the beam-limit aperture array 155 (as illustrated in figure 10B).

Regarding claim 8, Ren discloses that the plurality of secondary charged-particle beams 30comprises at least one of secondary electrons or back-scattered electrons generated from the sample in response to an interaction between a plurality of primary charged-particle beams and the sample (“A plurality of slow secondary electron beams and a plurality of backscattered electron beams are generated by the plurality of probe spots respectively from the plurality of scanned regions and then incident to the objective lens… The detection unit separately operates on a SSE mode and a BSE mode when the beam separator respectively deflects the plurality of slow secondary electron beams and the plurality of backscattered electron beams to enter the secondary projection imaging system along the secondary optical axis” [0035-0036]).

Regarding claim 9, Ren discloses that the beam-limit aperture array 155 comprises a plurality of apertures of different sizes (“the first secondary beam-limit aperture plate 155 and the second secondary beam-limit aperture plate 156 are respectively placed at the optimal positions of the last crossovers of the secondary electron beams in the SSE mode and the BSE mode, and each can have one or more 

Regarding claim 10, Ren discloses that at least two of the plurality of apertures have similar sizes. Figure 10B illustrates that the plurality of apertures are at least similar in size, and paragraph [0108] indicates that the apertures may have different sizes in one embodiment, implying that it is equally desirable (in order to ensure “the optimal radial sizes for the SSE mode ad BSE mode” [0108]) for the apertures to have equal size (“If the beam-limit aperture plate 155 has two or more openings with different radial sizes for each mode…” [0108]).

Regarding claim 15, Ren discloses a method performed by a secondary imaging system to form images of a sample 8, the method comprising: generating a plurality of secondary charged-particle beams 102 from the sample 8; blocking, using a pre-limit aperture plate 156, peripheral charged-particles of the plurality of 20secondary charged-particle beams (see figure 10B); trimming, using an aperture of a beam-limit aperture array 155, the plurality of secondary charged-particle beams; and projecting the plurality of trimmed secondary charged-particle beams onto a corresponding detection element (140_1, 140_2, and 140_3) of a charged-particle detector 140.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. U.S. PGPUB No. 2017/0154756.

Regarding claim 3, Ren discloses the claimed invention except that while Ren discloses that “the first secondary beam-limit aperture plate 155 and the second secondary beam-limit aperture plate 156 are respectively placed at the optimal positions of the last crossovers of the secondary electron beams in the SSE mode and the BSE mode” [0109], there is no explicit disclosure that a distance between the first pre-limit aperture plate and the beam-limit aperture array is 5 mm or less. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to set the distance between the first pre-limit aperture plate and the beam-limit aperture array to be 5 mm or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to set the distance between the first pre-limit aperture plate and the beam-limit aperture array to be 5 mm or less for the purpose of ensuring that each aperture plate 155 and 156 is placed at the last crossovers of the electron beams in the SSE and BSE modes, where the position of the last crossovers depends upon the landing energy of the beamlets ([0106]). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.

Claims 11, 12, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ren et al. U.S. PGPUB No. 2017/0154756 in view of Firnkes et al. U.S. PGPUB No. 2017/0003235.


Firnkes discloses a system for imaging secondary charged particles wherein the secondary charged particles are passed through and aperture plate 230 [0036], where figure 8a illustrates that the apertures in plate 230 are arranged in a rectangular pattern.
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Ren with the aperture distribution of Firnkes in order to utilize a commercially available aperture plate to embody the required aperture plate of Ren.

Regarding claim 12, Ren discloses that the plurality of secondary charged-particle beams overlap to create a crossover area on a crossover plane perpendicular to a secondary optical axis of the electro-optical system (“The secondary projection imaging system comprises a secondary beam-limit aperture plate with one or more openings, and that one or one of the more openings is placed at a position of the second crossover to cut off peripheral electrons of the plurality of secondary electron beams” [0027].

Regarding claim 13, Ren discloses that the beam-limit aperture array is placed on or within 10a range of positions of the crossover plane and perpendicular to the secondary optical axis (“The secondary projection imaging system comprises a secondary beam-limit aperture plate with one or more openings, and that one or one of 

Regarding claim 14, Ren discloses that the range of positions of the crossover plane is determined based on a landing energy of the plurality of primary charged-particle beams on the sample (“the crossovers in the SSE mode and the BSE mode are different and change with the landing energies of the beamlets” [0106]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JASON L MCCORMACK/           Examiner, Art Unit 2881